Case 17-07025   Doc 96   Filed 06/03/19 Entered 06/04/19 10:08:55   Desc Main
                          Document     Page 1 of 10
Case 17-07025   Doc 96   Filed 06/03/19 Entered 06/04/19 10:08:55   Desc Main
                          Document     Page 2 of 10
Case 17-07025   Doc 96   Filed 06/03/19 Entered 06/04/19 10:08:55   Desc Main
                          Document     Page 3 of 10
Case 17-07025   Doc 96   Filed 06/03/19 Entered 06/04/19 10:08:55   Desc Main
                          Document     Page 4 of 10
Case 17-07025   Doc 96   Filed 06/03/19 Entered 06/04/19 10:08:55   Desc Main
                          Document     Page 5 of 10
Case 17-07025   Doc 96   Filed 06/03/19 Entered 06/04/19 10:08:55   Desc Main
                          Document     Page 6 of 10
Case 17-07025   Doc 96   Filed 06/03/19 Entered 06/04/19 10:08:55   Desc Main
                          Document     Page 7 of 10
Case 17-07025   Doc 96   Filed 06/03/19 Entered 06/04/19 10:08:55   Desc Main
                          Document     Page 8 of 10
Case 17-07025   Doc 96   Filed 06/03/19 Entered 06/04/19 10:08:55   Desc Main
                          Document     Page 9 of 10
Case 17-07025   Doc 96   Filed 06/03/19 Entered 06/04/19 10:08:55   Desc Main
                          Document     Page 10 of 10
